19-cv-08341 (JPO)(SN)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELE VALVO,

                                           Plaintiff,

                        -against-

THE DEPARTMENT OF EDUCATION OF THE CITY
OF NEW YORK, and THE UNITED FEDERATION OF
TEACHERS,

                                          Defendants.

DEFENDANT NEW YORK CITY DEPARTMENT
OF EDUCATION’S MEMORANDUM OF LAW IN
 SUPPORT OF ITS MOTION TO DISMISS THE
        AMENDED COMPLAINT

               JAMES E. JOHNSON
    Corporation Counsel of the City of New York
   Attorney for Defendant Department of Education
           100 Church Street, Room 2-109e
          New York, New York 10007-2601




         Of Counsel:     Kimberly E. Wilkens

               Tel: (212) 356-4083
           Email: kwilkens@law.nyc.gov

              Matter No. 2019-072571
                                       TABLE OF CONTENTS
PRELIMINARY STATEMENT                                                                    1
STATEMENT OF FACTS                                                                       4

POINT I:

ALL CONSTITUTIONAL CLAIMS MUST BE DISMISSED                                             10

    A. Plaintiff Did Not Avail Herself of Post-Deprivation Review Mechanisms.           10
    B. Plaintiff as an Untenured Employee Does Not Have a Cognizable Property
           Interest in Her Job and the Process Plaintiff Received More than Satisfies
           Due Process Clause Minima.                                                   11
    C. Plaintiff’s Substantive Due Process Claim Fails.                                 16


POINT II:

PLAINTIFF’S NEGLIGENCE, PRIMA FACIE TORT, CIVIL RICO,
AND ALLEGED VIOLATIONS OF NEW YORK STATE
AND NEW YORK CITY HUMAN RIGHTS LAW CLAIMS FAIL                                          17

  A. Plaintiff Failed to Plead Negligence, Prima Facie Tort, and Violations
      of NYCHRL and NYSHRL in Her Notice of Claim and is Now Precluded
      from Pleading Such Claims.                                                        17
  B. Plaintiff’s Negligence Claim Fails as Plaintiff Cannot Even Allege a Special
      Duty on the Part of the Defendant DOE and/or Because a Negligence Claim
      Cannot Stand Against a Municipal Entity.                                          18
  C. Plaintiff Fails to State a Claim of Prima Facie Tort.                              19
  D. The DOE Lacks Capacity to Enter into a Civil RICO Conspiracy,
      Therefore, Plaintiff’s Claim of Civil Rico Fails.                                 20
  E. Plaintiff Fails to State a Viable Claim for Age Discrimination
      under the New York State Human Rights Law and New York City Human Rights Law.     23

CONCLUSION                                                                              25




                                                          i
                                                                 CASES
ATI, Inc. v. Ruder & Finn, Inc., 42 N.Y.2d 454, 458 (1977)------------------------------------------------------------------- 20
Belsky v. Lowenthal, 405 N.Y.S.2d 62, 65 (1st Dep't 1978) ------------------------------------------------------------------- 20
Bermudez v. City of N.Y., 783 F. Supp. 2d 560, 581 (S.D.N.Y. 2011) ------------------------------------------------------ 24
Billard v. Rockwell International, 683 F.2d 51, 57 (2d Cir. 1982) ------------------------------------------------------------ 22
Burns Jackson Miller Summit & Spitzer v. Lindner, 59 N.Y.2d 314, 333 (N.Y. 1983) ----------------------------------- 20
Ciambriello v. County of Nassau, 292 F.3d 307, 313 (2d Cir. 2002) --------------------------------------------------------- 11
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985) ------------------------------------------------------------------- 13
Cosmas v. Hassett, 886 F.2d 8, 11 (2d Cir. 1989) -------------------------------------------------------------------------------- 22
Costello v. Fairfield, 811 F.2d 782, 784 (2d Cir. 1987) ------------------------------------------------------------------------- 15
DeFalco v. Bernas, 244 F.3d 286, 306 (2nd Cir. 2001) ------------------------------------------------------------------------- 21
Frooks v. Town of Cortlandt, 997 F.Supp. 438, 457 (S.D.N.Y. 1998) -------------------------------------------------- 20, 22
Giglio v. Dunn, 732 F.2d 1133 (2d Cir. 1984) ------------------------------------------------------------------------------------ 12
Global Vlie Limited v. Great Central Exploration, 288 F. Supp. 2d 473, 478 (S.D.N.Y. 2003)------------------------- 22
Gonzales v. City of New York, 135 F.Supp. 2d 385 (E.D.N.Y. 2001) ------------------------------------------------------- 15
Green v. Dep’t of Educ., 2019 U.S. Dist. LEXIS 127545 (Sept. 23, 2019) -------------------------------------------------- 16
Green v. Dep’t of Education, 2019 U.S. Dist. LEXIS 127545, at *33 (S.D.N.Y July 31, 2019) ------------------------- 16
Grillo v. N.Y. City Transit Auth., 291 F.3d 231, 234 (2d Cir. 2002) --------------------------------------------------------- 11
Hedges v. Town of Madison, 456 F. App’x 22, 23 (2d Cir. 2012) ------------------------------------------------------------ 23
Hellenic Am. Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 880 (2d Cir. 1996) ----------------- 10
Henvill v. Metro. Transp. Auth., 2017 N.Y. Slip Op 31559[U], *15 (Sup. Ct., N.Y. County 2017) -------------------- 23
Hubbard, 09 Civ. 10265 (HB), 2010 U.S. Dist. LEXIS 46550, at *13-14, (S.D.N.Y. May 12, 2010) ------------------ 15
Jenkins v. Sea-Land Serv., 1994 U.S. Dist. LEXIS 11477, at *12 (S.D.N.Y. Aug. 17, 1994)---------------------------- 25
Kairam v. W. Side GI, L.L.C., No. 19-447-cv, 2019 U.S. App. LEXIS 36348, at *6 (2d Cir. Dec. 9, 2019)---------- 23
Kelly v. Howard I. Shapiro & Assoc. Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d Cir. 2013) ------------------------- 23
Lauer v. City of New York, 95 N.Y.2d 95, 99 (2000) --------------------------------------------------------------------------- 19
Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015) ----------------------------------------------------------- 23
Marcus v. Leviton Mfg. Co., 661 F. App’x 29, 33 (2d Cir. 2016) ------------------------------------------------------------- 23
Marino v. Ameruso, 837 F.2d 45 (2d Cir. 1988) --------------------------------------------------------------------------------- 12
Mazzilli v. New York, 154 A.D.2d 355, 357 (2d Dept. 1989) ----------------------------------------------------------------- 17
McKenzie v. Dow Jones & Co., 355 F. App'x 533, 536 (2d Cir. 2009) ------------------------------------------------- 19, 20
McLean v. City of New York, 12 N.Y.3d 194, 199 (2009) --------------------------------------------------------------------- 19
Narumanchi v. Bd. of Trustees of Conn. State Univ., 850 F.2d 70, 72 (2d Cir. 1988) ------------------------------------- 15
Narumanchi v. Connecticut State Univ., 850 F.2d 70, 72 (2d Cir. 1988) ---------------------------------------------------- 12
O’Connor v. Pierson, 426 F.3d 187, 198-99 (2d Cir. 2005) -------------------------------------------------------------------- 15
Ortiz v. Std. & Poor’s, No. 10 Civ. 8490 (NRB), 2011 U.S. Dist. LEXIS 99122, at *15-16 (S.D.N.Y. Aug. 26, 2011)
   ----------------------------------------------------------------------------------------------------------------------------------------- 24


                                                                      ii
Pelaez v. Seide, 2 N.Y.3d 186, 199-200 (2004) ---------------------------------------------------------------------------------- 19
Rosendale v. Mahoney, No. 11-3053, 2012 U.S. App. LEXIS 19206, at *4 (2d Cir. Sep. 13, 2012) ------------------- 12
Scott v. City of New York, 40 A.D.3d 408 (1st Dep’t 2007) ------------------------------------------------------------------- 18
See Faghri v. Univ. of Conn., 621 F.3d 92, 10 (2d Cir. 2010) ----------------------------------------------------------------- 12
Segal v. Gordon, 467 F.2d 602, 608 (2d Cir. 1972) ------------------------------------------------------------------------------ 22
Velez v. Levy, 401 F.3d 75, 87 (2d Cir. 2005)------------------------------------------------------------------------------------ 16
Williams v. NY City Hous. Auth., 61 A.D.3d 62, 78 (1st Dep’t 2009) ------------------------------------------------------- 24
Wooten-Francis v. City of New York, 2013 U.S. Dist. LEXIS 178458, at *16 (E.D.N.Y. Dec. 19, 2013) ------------ 12




                                         STATUTES & OTHER AUTHORITIES
18 U.S.C. § 1961 Racketeer Influenced and Corruption Organizations Act (“RICO”) -------------------------------- 20,21
42 U.S.C § 1983 ------------------------------------------------------------------------------------------------------------------------ 11
Educ. Law § 3813(1) ------------------------------------------------------------------------------------------------------------------ 23
Fourteenth Amendment ---------------------------------------------------------------------------------------------------------- 10, 15
General Municipality Law § 50-e ---------------------------------------------------------------------------------------------- 17, 23
New York City Administrative Code § 8-107(a) --------------------------------------------------------------------------------- 23
New York Education Law § 3813(1) ----------------------------------------------------------------------------------------------- 17
New York Executive Law § 296(1)(a) --------------------------------------------------------------------------------------------- 23




                                                                    iii
                                    PRELIMINARY STATEMENT

        Plaintiff was a Paraprofessional employed by the New York City Department of

Education (“DOE” or “Defendant DOE”). 1 Plaintiff was terminated on February 13, 2018

following substantiated findings by the DOE’s Office of Special Investigations (“OSI”) that on

January 25, 2018, Plaintiff engaged in the serious act of corporal punishment against her student.

Specifically, OSI’s investigation determined that Plaintiff, inter alia, screamed at a mostly non-

verbal student with autism, pulled him by his arm, forcibly pushed him into a seat, and continued

to belittle and embarrass him by yelling and screaming at him in an aggressive and angry tone.

        Plaintiff claims that the DOE improperly terminated Plaintiff from her position and

placed her name on a “problem code” list. As a result, Plaintiff alleges she must bear the

“stigma” forever, and therefore seeks both damages and declaratory relief for the purportedly

unconstitutional and discriminatory acts of the Defendant DOE.

        Plaintiff commenced this action under 42 U.S.C § 1983, 18 U.S.C. § 1961 Racketeer

Influenced and Corruption Organizations Act (“RICO”), the New York State Human Rights Law

and New York City Human Rights Law (“SHRL” and “CHRL,” respectively) alleging that her

termination and the subsequent removal of her license was based on discrimination because of

her age, and violated her procedural Due Process Clause rights under the 14th Amendment.

Plaintiff also alleges claims of negligence and prima facie tort by the Defendant DOE. 2

Furthermore, Plaintiff attempts to raise a “stigma plus” claim alleging an additional loss of

reputation. Plaintiff, however, never commenced a special proceeding under section 7803(3) of




1
 DOE is, formally, the Board of Education of the City School District of the City of New York.
2
 Plaintiff also alleges claims of breach of contract against co-Defendant United Federation of Teachers (“UFT”).
See Am. Compl. ¶¶ 62-65. Because this claim is not issued against the Defendant DOE, the claim will not be
addressed herein.


                                                       1
Article 78 of the New York Civil Practice Law and Rules (“CPLR”) surrounding her

termination.

       Defendant DOE now moves to dismiss Plaintiff’s Amended Complaint against the DOE

in its entirety, pursuant to Federal Rule 12(b)(6), because Plaintiff fails to state a claim. First,

Plaintiff’s procedural Due Process Clause claim, and her stigma plus claim, must fail because

Plaintiff failed to avail herself of all available post-deprivation remedies, specifically an Article

78 proceeding.

        Further, to the extent that Plaintiff’s Amended Complaint can be read to allege a

Substantive Due Process claim, such a claim must also be dismissed. Plaintiff was an untenured

employee, as such, Plaintiff lacks a cognizable right to her employment protected under the

Substantive Due Process Clause. Plaintiff’s Constitutional claims must also fail, as the pre-

deprivation and post-deprivation process available to and utilized by the Plaintiff under the

collective bargaining agreement (“CBA”) between DOE and Plaintiff’s union, the Co-Defendant

United Federation of Teachers (“UFT”), provided all the process Plaintiff was due.

        As to Plaintiff’s remaining claims of negligence, prima facie tort, RICO, and SHRL and

CHRL violations, these claims against the Defendant DOE must also be dismissed, for any of

multiple reasons:

       First, as a threshold issue with respect to all of Plaintiff’s State Law claims, including

alleged violations of SHRL and CHRL, Plaintiff’s claims must be dismissed as Plaintiff failed to

file a timely Notice of Claim alleging any of these claims against the Defendant DOE.

Additionally, or alternatively, these claims must fail as Plaintiff failed to allege with particularly

any of these claims against the Defendant DOE.




                                                  2
       Specifically, with respect to Plaintiff’s claims of negligence and prima facie tort against

the Defendant DOE, Plaintiff failed to even allege two of the essential elements necessary to

plead a cause of action, i.e., a specialized duty owed by Defendant DOE to Plaintiff and/or

allegations of malice.

       Next, with respect to Plaintiff’s RICO claim, this claim also fails. First, as a matter of

law, the Defendant DOE, as a governmental entity, lacks the requisite mens rea to support such a

claim. Second, the Amended Complaint fails to plead this claim with the particularity required

by Rule 9 of the Federal Rules of Civil Procedure. Thus, Plaintiff’s RICO claim should be

dismissed.

       Lastly, with respect to the purported violations of SHRL and CHRL alleged by Plaintiff,

Plaintiff’s Amended Complaint is fatally devoid of any factual allegations supporting Plaintiff’s

claims of discrimination based on her age. In fact, Plaintiff does not even provide her age, and

only mentions the word “age” a single time in the entirety of her Amended Complaint,

specifically when outlining her alleged Fifth Cause of Action, which is purportedly based on

“collusion because of her age and seniority.”

       In sum, because Plaintiff received all the process she was due, failed to state a claim of

stigma plus, and failed to assert cognizable claims of negligence, prima facie tort, violations of

RICO, and/or discrimination in violation of SHRL and CHRL on the part of the Defendant DOE,

Plaintiff’s Amended Complaint as against the DOE must be dismissed. In addition, because

Plaintiff has already had the opportunity to amend her complaint, her claims should be dismissed

with prejudice.




                                                3
                                          STATEMENT OF FACTS 3

         Plaintiff was employed by Defendant DOE as a paraprofessional from 2002 until her

termination in February of 2018. See Amended Complaint (“Am. Compl.”) ¶ 14. In January of

2018, Plaintiff was employed at P.S. 23. See Am. Compl. ¶ 15. On January 26, 2018 4, Plaintiff

was suspended from her position as a result of serious allegations: specifically, that Plaintiff

inflicted corporal punishment upon an autistic child on January 25, 2018. See Am. Compl. ¶ ¶

17, 18, 19, 24. The record shows that an investigation by the DOE’s Office of Special

Investigations (“OSI”) revealed that Plaintiff yelled and screamed at a mostly non-verbal student

with autism, pulled him by his arm, forcibly pushed him into a seat at a lunch table, shoved his

legs under the table and continued to belittle and embarrass him by yelling and screaming at him

in an aggressive and angry tone. See Plaintiff’s Termination Letter, annexed to the Wilkens’

Declaration (“Wilkens’ Decl.”) as Exhibit (“Exh.”) “A.” Prior to Plaintiff’s suspension, she was

called into the office of P.S. 23’s Principal, Paul J. Proscia, (“Principal Proscia”), given a letter

notifying her of her suspension without pay, and informed of an investigation into the serious

accusations being brought against Plaintiff. See Am. Compl. ¶ 17.
3
  This statement of facts is derived from the material factual allegations set forth in Plaintiff’s Amended Complaint
dated March 10, 2020. Those facts, but not the conclusions, will be assumed to be true solely for the purpose of this
Motion to Dismiss. Where appropriate, the Statement of Facts has been supplemented by the exhibits Defendant
DOE annexes to the supporting Declaration of Assistant Corporation Counsel Kimberly E. Wilkens, dated April 30,
2020 (“Wilkens’ Decl.”). The Court may consider these exhibits on this motion because the Court may consider
“(1) facts alleged in the complaint and documents attached to it or incorporated in it by reference, (2) documents
‘integral’ to the complaint and relied upon in it, even if not attached or incorporated by reference, (3) documents or
information contained in defendant’s motion papers if plaintiff has knowledge or possession of the material and
relied on it in framing the complaint, (4) [certain] public disclosure documents required by law to be . . . filed . . . ,
and (5) facts of which judicial notice may properly be taken under Rule 201 of the Federal Rules of Evidence.”
Weiss v. Inc. Vill. of Sag Harbor, 762 F. Supp. 2d 560, 567 (E.D.N.Y. 2011)(internal quotation marks omitted). All
documents attached to the Defendant DOE’s motion are “integral” to the Complaint, were in plaintiff’s possession
and relied upon in framing the Complaint, and/or are public documents subject to judicial notice. Please note,
certain redactions have been made on these exhibits to protect privacy interests of the Plaintiff, as well as non-
parties to this litigation.
4
  Because Plaintiff did not receive this hand-delivered letter of suspension until the afternoon on Friday, January 26,
2018, Plaintiff’s effective suspension date was administratively changed to Monday, January 29, 2018, in order to
afford Plaintiff pay for the entire workday of Friday. This change reflected the first date Plaintiff did not report to
work during her suspension. See Plaintiff’s Step 1 Suspension Without Pay Grievance Decision, annexed to
Wilkens’ Decl. as Exh. “B.”


                                                            4
         On February 2, 2018, Plaintiff, while accompanied by Union Representative John Torres,

met with Principal Proscia, and Assistant Principal Renee Mazza for a disciplinary conference5

to discuss the allegations against Plaintiff. See Plaintiff’s Termination Letter, Exh. “A.” See

also Am. Compl. ¶ 21. At the conference, Plaintiff was informed of and given an opportunity to

hear the specific allegations made against her. See Plaintiff’s Termination Letter, Exh. “A.” The

record shows that Plaintiff was advised by her Union representative during this conference. See

id. Following this conference, a review of all allegations, and the conclusion of the investigation

by OSI substantiating the allegations against Plaintiff, Plaintiff was ultimately terminated on

February, 13, 2018, based on, inter alia, her violations of Chancellor’s Regulations A-420 and A-

421. See id.

         Pursuant to the applicable collective bargaining agreement (“CBA”) between the DOE

and Plaintiff’s union, co-defendant United Federation of Teachers (“UFT”), Plaintiff initiated

grievance procedures challenging her suspension, and later, her termination. See generally Am.

Compl. ¶ ¶ 20 – 26. See also DOE’s CBA, annexed to the Wilkens’ Decl. as Exh. “C.” Under

the applicable CBA, Article 23, a Paraprofessional employee, such as Plaintiff, may initiate a

grievance. See DOE’s CBA, Exh. “C” at Section 23. Pursuant to Plaintiff’s CBA, this grievance

must be initiated by the employee with the head of the school as the board representative, also

known as a “Step 1” or “School Level” grievance. See id. At the Step 1 level, a conference shall

be arranged by the Board representative, or his/her designee, with the aggrieved employee and

his/her representative, if any. See id. The conference may be held at a time and place to “afford a

fair and reasonable opportunity for all persons entitled to be present to attend.” See id. At this

conference, the employee may be accompanied by a Union representative, who at this juncture,

5
  Plaintiff refers to the February 2, 2018 meeting as a disciplinary hearing (see Am. Compl. ¶ 21), however, the
record supports the meeting was actually entitled a disciplinary conference. See Plaintiff’s Termination Letter, Exh.
“A.”


                                                         5
is the chapter leader at the employee’s school. See id.

         After a Step 1 grievance is initiated, and if unresolved, the employee’s Union may

appeal from the decision at Step 1 to the Chancellor within 10 school days after the decision of

the head of the school is received. See id. This is known as a “Step 2,” or “Chancellor Level”

grievance. See id. At the Step 2 level, a conference shall be arranged and held at a time and place

to “afford a fair and reasonable opportunity for all persons entitled to be present to attend.” See

id. At this juncture, the Union representative shall be a Union staff representative. See id.

         If the grievance is not resolved at the Step 2, Chancellor Level, a Step 3 grievance, or an

appeal to arbitration, may be initiated by the Union. See id.

         Plaintiff, in detail, outlines in her own Amended Complaint both the DOE disciplinary

process, and the grievance processes available to her, which she ultimately utilized.                            See

generally Am. Compl. 6

         As detailed below, on January 26, 2018, while still employed by the Defendant DOE, but

suspended without pay, Plaintiff initiated a Step 1, School Level grievance challenging her

suspension without pay. See Am. Compl. ¶ 20. See also Plaintiff’s Step 1 Suspension Without

Pay Grievance Decision (“Step 1 Suspension Grievance”), Exh. “B.”                             Additionally, once

terminated, on February 13, 2018, Plaintiff initiated an additional Step 1, School Level grievance

challenging her termination. See Am. Compl. ¶ 22. See also Plaintiff’s Step 1 Termination

Grievance Decision (“Step 1 Termination Grievance”), annexed to the Wilkens’ Decl. as Exh.



6
  Plaintiff’s Amended Complaint purports to outline the dates of Plaintiff’s grievances, however, because some of
the dates are omitted, for purposes of clarity, the Defendant DOE relies upon the dates recorded in their own
records. Plaintiff’s omissions include: A Step 1, School Level grievance conference regarding Plaintiff’s suspension
without pay held on February 8, 2018. See Plaintiff’s Suspension Step 1 Grievance, annexed to the Wilkens’ Decl.
as Exh. “B.” Additionally, two separate Step 2, Chancellor level grievance conferences, with respect to both
grievances initiated by Petitioner, i.e., her suspension without pay and her termination, were held on April 10, 2018.
Lastly, Petitioner received notice that her Step 2, Chancellor Level Grievance regarding her suspension without pay
was denied on May 17, 2018. See Plaintiff’s Suspension Step 2 Grievance, Exh. “E.”


                                                          6
“D.” Both grievances were ultimately denied at the Step 1, School Level, then initiated by

Plaintiff’s Union at the Step 2, Chancellor Level, and, nevertheless, both denied again at the Step

2, Chancellor Level. See generally Am. Compl. ¶ ¶ 20 – 26. See also Plaintiff’s Suspension

Without Pay Step 2 Decision (“Step 2 Suspension Grievance”), annexed to the Wilkens’ Decl. as

Exh. “E”; Plaintiff’s Termination Step 2 Grievance Decision (“Step 2 Termination Grievance”),

annexed to the Wilkens’ Decl. as Exh. “F.” See also DOE’s CBA, Exh. “C.” Upon information

and belief, once both of Plaintiff’s grievance were denied at the Step 2, Chancellor Level,

Plaintiff’s Union declined to initiate a Step 3 grievance. See Am. Compl. ¶ 28.

    a. Plaintiff’s Alleged Improper Suspension Without Pay Grievance

         On January 26, 2018, Plaintiff filed a Step 1, School Level grievance challenging her

suspension without pay.        See Am. Compl. ¶ 20; Step 1 Suspension Grievance, Exh. “B.” On

February 8, 2018, in compliance with Plaintiff’s CBA, a Step 1 conference was held. See Step 1

Suspension Grievance, Exh. “B.” See also DOE’s CBA, Exh. “C.” At Plaintiff’s Step 1

conference, Plaintiff was represented by Union Counsel, Sean Rotkowitz, and met with Principal

Proscia to discuss her grievance. See Step 1 Suspension Grievance, Exh. “B.” On February 9,

2018, Plaintiff received a letter from Principal Proscia upholding Plaintiff’s suspension, thus

declining Plaintiff’s Step 1, School Level grievance. See id.

         Subsequently, Plaintiff’s Union initiated a Step 2, Chancellor level grievance. 7 See Am.

Compl. ¶ 25; Step 2 Suspension Grievance, Exh. “E.” On April 10, 2018, in compliance with

Plaintiff’s CBA, a Step 2, grievance conference was held, at which Plaintiff was represented by

Union Counsel, John Torres. See id. See also DOE’s CBA, Exh. “C.” Also present at the

conference was a hearing officer, Principal Proscia (by telephone), and a representative of the


7
 Pursuant to Plaintiff’s CBA, at Step 2 of the Grievance Procedure, the decision to appeal a determination beyond
Step 2 is left to the discretion of the UFT. See DOE’s CBA Exh. “C.”


                                                        7
Superintendent. See Am. Compl. ¶ 25; Step 2 Suspension Grievnace, Exh. “E.” On or about May

17, 2018, after review of Plaintiff’s grievance and the April 10, 2018 hearing conference, a

detailed report was issued by the Chancellor upholding Plaintiff’s suspension without pay at the

Step 2, Chancellor Level. See id.

          According to the Amended Complaint, Plaintiff’s Union declined to initiate a Step 3

grievance on Plaintiff’s behalf regarding Plaintiff’s Suspension Without Pay Grievance. 8 See

Am. Compl. ¶ 28.

                       b. Plaintiff’s Alleged Improper Termination Grievance

         On February 13, 2018, once terminated, Plaintiff filed an additional Step 1 grievance

challenging her termination. See Step 1 Termination Grievance, Exh. “D.” See also Am. Compl.

¶ 22. On February 26, 2018, in compliance with Plaintiff’s CBA, a Step 1, School Level

conference was arranged and held. See Am. Compl. ¶ 23; Step 1 Termination Grievance, Exh.

“D.” See also DOE’s CBA, Exh. “C.” At which, Plaintiff, while represented by Union Counsel,

Sean Rotkowitz, met with Principal Proscia to discuss her Step 1, School Level Grievance

challenging her termination. See Step 1 Termination Grievance, Exh. “D.” On February 28,

2018, Plaintiff received a letter from Principal Proscia upholding Plaintiff’s termination, and,

therefore, denying Plaintiff’s grievance at the Step 1, School Level. See id.

         Subsequently, Plaintiff’s union initiated a Step 2, Chancellor Level Grievance. See Am.

Compl. ¶ 25; Step 2 Termination Grievance, Exh. “F.” On April 10, 2018, a Step 2 grievance

conference was held, at which, Plaintiff was represented by Union Counsel, John Torres. See

Am. Compl. ¶ 25; Step 2 Termination Grievance, Exh. “F.” Also present at the April 1, 2018

conference was a hearing officer, Principal Proscia (by telephone), and a representative of the

8
  Pursuant to Plaintiff’s CBA, at Step 3 of the Grievance Procedure, the decision to appeal is left to the discretion of
the UFT. See DOE’s CBA, Exh. “C.”



                                                           8
Superintendent. See id. On or about April 26, 2018, after review of Plaintiff’s grievance and

Plaintiff’s April 10, 2018 hearing conference, a detailed report by the Chancellor was issued

upholding Plaintiff’s termination at the Step 2, Chancellor Level. See id.

       The Amended Complaint contends that Plaintiff’s Union declined to initiate a Step 3

grievance on Plaintiff’s behalf regarding Plaintiff’s termination grievance. See Am. Compl. ¶

28.

        The Chancellor’s April 28, 2018 report upholding Plaintiff’s termination at the Step 2,

Chancellor Level, notes that Plaintiff’s termination was further supported by Plaintiff’s history of

poor professional performance and other acts of professional misconduct. See Step 2

Termination Grievance, Exh. “F.”      Plaintiff contends, in her Amended Complaint, that while

employed by the Defendant DOE, she was never disciplined for misconduct of any kind. See

Am. Compl. ¶ 16. As noted in the Chancellor’s report; however, Plaintiff did receive letters in

her file detailing time and attendance issues in July of 2010, theft of services and professional

misconduct issues in November of 2012, verbal abuse issues in January of 2017, an instance in

which Plaintiff used a cell phone during a work assignment in January of 2017, and a warning

letter for failing to supervise her work assignments in June of 2017. See Step 2 Termination

Grievance, Exh. “F.”

               a. Notice of Claim Filed, Complaint Filed, and Amended Complaint Filed

        Plaintiff filed a Notice of Claim against the Defendant DOE on June 8, 2018. See Am.

Compl. ¶ 32. See Plaintiff’s Notice of Claim, annexed to Wilkens’ Decl. as Exh. “G.” Plaintiff’s

notice includes claims of “malicious, deliberate, arbitrary, and capricious violation of due

process rights, civil rights, defamation and harassment.” See id. This notice, however, does not

contain allegations of negligence, prima facie tort, and/or violations of SHRL or CHRL against



                                                 9
the Defendant DOE, all of which are claimed in the instant Amended Complaint. See id.;

generally Am. Compl.

       Further, Plaintiff chose not to bring any other action, including an Article 78 proceeding,

related to any of the allegations set forth in the instant action. See Am. Compl. ¶ 35

(acknowledging that Plaintiff has not sought relief in any other Court).

        On October 11, 2019, Plaintiff filed her Complaint, alleging violations of Procedural

Due Process in the termination of her employment and license, stigma plus related to her

placement on an alleged “problem code,” and negligence against the DOE and UFT.                  See

generally Plaintiff’s Complaint, filed October 11, 2019. On March 10, 2020, Plaintiff amended

her complaint, adding additional claims of “prima facie tort,” Civil RICO, and alleged violations

of both SHRL and CHRL against Defendant DOE. See generally Am. Compl. The Amended

Complaint also contains claims of breach of contract against co-defendant UFT, which will not

be addressed herein. See generally Am. Compl.

                                          ARGUMENT

                                             POINT I

                ALL CONSTITUTIONAL CLAIMS MUST BE DISMISSED.

A.     Plaintiff Did Not Avail Herself of Post-Deprivation Review Mechanisms

        Plaintiff’s Due Process Clause claims cannot go forward because the Second Circuit has

held that “the Due Process Clause of the Fourteenth Amendment is not violated even when a

state employee intentionally deprives an individual of property or liberty, so long as the State

provides a meaningful post[-]deprivation remedy.” See Hellenic Am. Neighborhood Action

Comm. v. City of New York, 101 F.3d 877, 880 (2d Cir. 1996), cert. denied, 521 U.S. 1140

(1997). Where, as here, a Plaintiff “sues the state and its officials and employees for the arbitrary



                                                 10
and random deprivation of a property or liberty interest, ‘an Article 78 proceeding is a perfectly

adequate post deprivation remedy.’” Grillo v. N.Y. City Transit Auth., 291 F.3d 231, 234 (2d

Cir. 2002) (quoting Hellenic Am. Neighborhood Action Comm., 101 F.3d at 880)). Here,

Plaintiff acknowledged that she chose not to initiate an Article 78 proceeding. See Am. Compl.,

¶ 35 (stating that “no prior action citing the facts herein has been filed in any court”). Plaintiff

chose not to initiate an Article 78 proceeding to vindicate any alleged due process violations

resulting from administrative decisions by the Defendant DOE, and, accordingly, under Second

Circuit law, any due process claim alleged by Plaintiff here must fail. See Grillo, 291 F. 3d at

234. 9

B.       Plaintiff as an Untenured Employee Does Not Have a Cognizable Property Interest
         in Her Job and The Process Plaintiff Received More than Satisfies Due Process
         Clause Minima.

         Assuming, arguendo, the Court entertains Plaintiff’s Due Process claims, Plaintiff’s

claims nevertheless fail. To sustain a § 1983 claim based on an alleged violation of due process,

a Plaintiff must show that (1) she possessed a liberty, or property interest protected by the

Constitution, or federal statutes; and, (2) she was deprived of that liberty or property interest

without due process. Ciambriello v. County of Nassau, 292 F.3d 307, 313 (2d Cir. 2002). Here,

Plaintiff attempts to set forth two primary Due Process Clause interests: (1) a property interest in

her job; and, (2) a liberty interest in her reputation, both of which fail for any of the reasons set

forth below.

         Regarding Plaintiff’s contended property interest in her job, Plaintiff, as a non-tenured

employee does not have a cognizable interest in her employment. As a non-tenured employee,


9
  Plaintiff’s Article 78, if filed now, would be barred by the applicable statute of limitations. An Article 78
proceeding must be commenced within four months. See N.Y. C.P.L.R. § 217(1).




                                                           11
Plaintiff functioned as an “at-will” employee under New York law. At-will employees, such as

Plaintiff, are without a property interest in employment. See Rosendale v. Mahoney, No. 11-

3053, 2012 U.S. App. LEXIS 19206, at *4 (2d Cir. Sep. 13, 2012). See also Wooten-Francis v.

City of New York, 2013 U.S. Dist. LEXIS 178458, at *16 (E.D.N.Y. Dec. 19,

2013)(“[Plaintiff’s] position as a paraprofessional was nontenured, making her an at will

employee with no property interest [in her employment].”] Thus, the Fourteenth Amendment’s

Due Process Clause is not implicated at all in Plaintiff’s termination because Plaintiff had no

constitutionally cognizable property interest in her termination.

       Plaintiff, in her capacity as a nontenured paraprofessional, was provided all the process to

which she was due, that is, notice and an opportunity to be heard. Furthermore, Plaintiff could

have pursued a meaningful and adequate state law remedy, namely, a state court proceeding

pursuant to Article 78 of the Civil Practice Law and Rules. See Giglio v. Dunn, 732 F.2d 1133

(2d Cir. 1984); see also Narumanchi v. Connecticut State Univ., 850 F.2d 70, 72 (2d Cir. 1988).

Through an Article 78 proceeding, plaintiff could have, but did not, challenge either her

termination from employment, or the…investigation which led to that termination. See Giglio,

732 F.2d at 1135 (“Where, as here, Article 78 gave the employee a meaningful opportunity to

challenge the voluntariness of his resignation, he was not deprived of due process simply

because he failed to avail himself of the opportunity.”); see also Marino v. Ameruso, 837 F.2d 45

(2d Cir. 1988).

       With respect to the deprivation of either property or liberty interest, the process provided

to Plaintiff was more than adequate to meet constitutional minima. See Faghri v. Univ. of Conn.,

621 F.3d 92, 10 (2d Cir. 2010) (“Even upon termination . . . the employee is entitled only to ‘oral

or written notice of the charges against [her], an explanation of the employer’s evidence, and an



                                                 12
opportunity to present [her] side of the story.”) (quoting Cleveland Bd. of Educ. v. Loudermill,

470 U.S. 532 (1985)) (emphasis added). As set forth immediately below, Plaintiff received all

the above process.

        Indeed, the pre-termination and post-termination process Plaintiff received, as it relates to

the Defendant DOE, more than satisfies the Constitution. Pursuant to Plaintiff’s CBA, Chapter

Twenty-Three, Plaintiff availed herself of the applicable grievance procedures and no violation

of said procedures occurred. See DOE’s CBA, Exh. “C.” See generally Am. Compl. ¶¶ 20-32.

Indeed, no violation of applicable procedures is even alleged. This conclusion is underscored by

the fact that Plaintiff, in her own Amended Complaint, outlines in detail the appropriate steps

taken by the DOE in handling her grievance. See generally Am. Compl. ¶¶ 20-26 10. The

procedures followed, as detailed below, comply with the DOE’s grievance procedures for

paraprofessionals pursuant to their CBA. See DOE’s CBA, Exh. “C.”

          Pursuant to Plaintiff’s CBA Article Twenty-three, Plaintiff is entitled to initiate a

grievance procedure with the head of the school as the board representative. See DOE’s CBA,

Exh. “C.” This is known as a Step 1, School Level grievance. See id. If the grievance is not

resolved at Step 1, the Union may appeal from the decision at Step 1 to the Chancellor, known as

a Step 2, Chancellor Level grievance. See id. Subsequently, an appeal to arbitration, or a Step 3

grievance, may only be initiated by Plaintiff’s Union. See id. At each step, the employee may be

accompanied by a Union Representative. See id. Furthermore, at each step of the grievance

procedure, a conference “shall be arranged… afford[ing] a fair and reasonable opportunity for all

persons to be present to attend. See id.

         Here, Plaintiff initiated two grievances: one challenging her suspension without pay after

10
   As noted in Footnote 5 & 6, Plaintiff’s Amended Complaint occasionally omits dates and/or mis-names the
events in the grievance process. Still, as detailed herein, the Amended Complaint essentially acknowledges that the
grievance process unfolded consistent with the applicable CBA. See generally Am. Compl.


                                                        13
allegations of her corporal punishment arose, and an additional grievance after she was

terminated following the substantiated findings of her corporal punishment.            See Step 1

Suspension Grievance, Exh. “B”; Step 1 Termination Grievance, Exh. “D.” For both grievances

initiated by Plaintiff, Plaintiff received a conference with Principal Proscia, while represented by

Union Counsel, in full compliance with Step 1 of Plaintiff’s CBA. See id. See also DOE’s CBA,

Exh. “C.” In further compliance with Plaintiff’s CBA, at both Step 1 conferences, Plaintiff was

“afford[ed] a fair and reasonable opportunity for all persons entitled to be present to attend.” See

Step 1 Suspension Grievance, Exh. “B”; Step 1 Termination Grievance, Exh. “D.” In fact,

Plaintiff does not even raise specific allegations alluding to the contrary. See generally Am.

Complaint. At both Step 1 conferences, Plaintiff was given an opportunity to discuss the

particulars of her grievances with Principal Proscia, while accompanied by Union

Representation. See Step 1 Suspension Grievance, Exh. “B”; Step 1 Termination Grievance,

Exh. “D.” After the conferences, both grievances were respectively denied at the Step 1, School

Level. See id.

        Subsequently, Plaintiff’s Union initiated a Step 2, Chancellor Level grievance for both

Plaintiff’s grievance regarding her suspension without pay, as well as Plaintiff’s later grievance

regarding her termination. See Step 2 Suspension Grievance, Exh. “E”; Step 2 Termination

Grievance, Exh. “F.” At each Step 2 conference, Plaintiff was represented by Union Counsel.

See id. Also present at both conferences, in compliance with Plaintiff’s CBA, was a hearing

officer, Principal Proscia (by telephone), as well as a representative of the Chancellor. See id.

See also DOE’s CBA, Exh. “C.” Subsequent to both Step 2 conferences, a detailed report was

issued by the Chancellor. See Step 2 Suspension Grievance, Exh. “E”; Step 2 Termination

Grievance, Exh. “F.” The detailed reports both denied Plaintiff’s grievances, and upheld the



                                                 14
Defendant DOE’s decision to both suspend Plaintiff without pay, and terminate her employment

following substantiated findings of corporal punishment. See id.

        The entirety of this process, a process which Plaintiff herself outlines to the Court in

detail, more than satisfies Plaintiff’s due process rights. See also Gonzales v. City of New York,

135 F.Supp. 2d 385 (E.D.N.Y. 2001) (“The Second Circuit has repeatedly held that a grievance

procedure in a collective bargaining agreement is generally sufficient to satisfy due process…”).

       Plaintiff, therefore, received more than adequate notice and opportunity to be heard

throughout this grievance process: the evidence against her was presented, reviewed, and,

consequently no due process violation occurred. See Loudermill, 470 U.S. at 545 (notice of the

allegations of misconduct, an explanation of the employer’s evidence, and an opportunity to be

heard is all that the Due Process Clause requires); O’Connor v. Pierson, 426 F.3d 187, 198-99

(2d Cir. 2005) (“Because pre-deprivation process serves a limited function, the Constitution

mandates only that such process include, at a minimum, notice and the opportunity to respond.”);

Ciambriello, 292 F.3d at 321 (“We hold, therefore, that the process due [the employee] was

notice of the charges against [her] and the opportunity to be heard before demotion.”).

       Plaintiff was also provided, and used, post-termination process, namely the grievance

process under Plaintiff’s CBA. See generally Am. Compl. See also DOE’s CBA, Exh. “C.” This

too provides more than the sufficient process under the Constitution. See Narumanchi v. Bd. of

Trustees of Conn. State Univ., 850 F.2d 70, 72 (2d Cir. 1988); Costello v. Fairfield, 811 F.2d

782, 784 (2d Cir. 1987); Hubbard v. Hanley, 09 Civ. 10265 (HB), 2010 U.S. Dist. LEXIS 46550,

at *13-14, (S.D.N.Y. May 12, 2010) (Step 2 hearing provided to a unionized City employee was

“adequate process” because “the law requires little more than notice and an opportunity to be




                                                15
heard”); accord O’Connor, 426 F.3d at 198 (CBA grievance procedures generally provide

adequate post-deprivation process) (citing cases).

        Plaintiff attempts to argue, albeit in a conclusory manner, that the Defendant DOE

violated her due process rights; indeed, Plaintiff blithely declares she “was… deprived of

property as a result of established governmental procedures without being provided a meaningful

hearing before the deprivation occurred.”       See Am. Compl. ¶ 31.        Notwithstanding her

conclusory and self-serving allegations, Plaintiff, as she herself outlined in depth, had multiple

opportunities to be heard and fails to articulate how she was denied an opportunity to be heard as

it relates to Defendant DOE. See generally Am. Compl. Further, all that is required to satisfy

Due Process is notice, an explanation of the employer’s evidence, and an opportunity to respond

– nothing more. Loudermill, 470 U.S. at 545. This process, and much more, was provided to

Plaintiff, as even the Amended Complaint makes clear. See Am. Compl. ¶¶ 20-32. Accordingly,

Plaintiff’s procedural Due Process claims must be dismissed.

C.     Plaintiff’s Substantive Due Process Claim Fails.

       Plaintiff alleges a second claim for relief, purporting a lost liberty interest in her

reputation. See Am. Compl. ¶¶ 39-43. Plaintiff attempts to bring a “stigma plus” claim;

however, her weak claim fails. “[T]o plead a stigma-plus claim, a plaintiff must allege (1) the

utterance of a statement about her that is injurious to her reputation, that is capable of being

proved false, and that he or she claims is false, and (2) some tangible and material state-imposed

burden…in addition to the stigmatizing statement.” Green v. Dep’t of Education, 2019 U.S.

Dist. LEXIS 127545, at *33 (S.D.N.Y July 31, 2019)(adopted by Green v. Dep’t of Educ., 2019

U.S. Dist. LEXIS 127545 (Sept. 23, 2019)). Additionally, “the defamatory statement must be

sufficiently public to create or threaten a stigma.” Id., quoting Velez v. Levy, 401 F.3d 75, 87

(2d Cir. 2005).    Plaintiff alleges, “[u]pon Information and belief, Plaintiff remains on the

                                                16
‘Problem Code/Ineligible List’ and continues to be disqualified from being employed, in any

capacity, by the DOE and/or any contractor who contracts with the DOE.” See Am. Compl. ¶

34. Here, as in Green, the allegations in the Amended Complaint concern only the maintenance

of the Defendant DOE’s internal records to reflect that Plaintiff was terminated. See Green,

2019 U.S. at *34 (“The absence of any claim that these lists and codes are communicated to

potential employers is fatal to [plaintiff’s] ‘stigma plus’ claim.”). Accordingly, the Green Court

rejected a stigma-plus claim that was based on the DOE’s alleged “Problem Code,” id., and the

Defendant respectfully asserts that this Court should follow that reasoning and reject Plaintiff’s

stigma plus claim.

                                                 POINT II

       PLAINTIFF’S NEGLIGENCE, PRIMA FACIE TORT, CIVIL RICO, AND
       ALLEGED VIOLATIONS OF NEW YORK STATE AND NEW YORK CITY
       HUMAN RIGHTS LAW CLAIMS FAIL

        Plaintiff’s alleged claims of negligence, prima facie tort, Civil RICO, and alleged

violations of SHRL and CHRL against the Defendant DOE fail for multiple reasons as stated in

depth below:

A.     Plaintiff Failed to Plead Negligence, Prima Face Tort, and Violations of NYSCHRL
       and NYSHRL in Her Notice of Claim and is Now Precluded from Pleading Such
       Claims.
         First, under New York Education Law § 3813(1), Plaintiff was required to file a notice

of claim within ninety days after the cause of action arose. See Educ. Law § 3813(1). See also

Gen. Mun. Law § 50-e. While Plaintiff did file a notice of claim, she did not list negligence,

prima facie tort, and/or discrimination based on age. See Plaintiff’s Notice of Claim, Exh. “G.”

The Second Department has long held that Plaintiff’s failure precludes her from now asserting

such claims against the DOE. See Mazzilli v. New York, 154 A.D.2d 355, 357 (2d Dept. 1989)

(reversing denial of a motion to dismiss where plaintiff tried to allege, inter alia, a negligence



                                                  17
claim that had not been included in his notice of claim). See also Scott v. City of New York, 40

A.D.3d 408 (1st Dep’t 2007)(citing Mazelli).

             As the Mazzilli Court explicitly held:

                Causes of action for which a notice of claim is required which are not
                listed in the plaintiff's original notice of claim may not be interposed. By
                adding causes of action to recover damages for [inter alia] . . .
                negligence, the plaintiff substantively changed the nature of his claim . . .
                . The fact that these alleged causes of action arose out of the same
                incident is not pivotal; rather, the nature of the claim and the theory of
                liability are determinative. We therefore grant those branches of the
                defendants' motion which were to dismiss the . . . causes of action . . .
                which were not specified in the original notice of claim.


Id. (internal quotations and citations omitted).

        Nevertheless, even assuming, arguendo, Plaintiff could overcome this hurdle, Plaintiff’s

claims nevertheless fail for the reasons set forth below:

B.      Plaintiff’s Negligence Claim Fails as Plaintiff Cannot Even Allege a Special Duty on
        the Part of the Defendant DOE and/or Because a Negligence Claim Cannot Stand
        Against a Municipal Entity.


        Plaintiff purports, in conclusory fashion, “[a]ll Defendants were negligent and departed

from standards of good and accepted practice, of which they had a non-delegable duty to utilize

reasonable care and judgment…” See Am. Compl. ¶ 50 (emphasis added). Furthermore:

                Defendants… were careless and negligent…in violating each and every
                rule, regulation, code statute or ordinance governing the exercise of
                reasonable care and due diligence concerning the management, and
                control of the aforementioned situation, including but not limited to,
                violating the New York City Chancellor Regulations and the contract
                existing between the New York City Department of Education and the
                United Federation of Teachers.11

An action of negligence against a government entity cannot be raised without the establishment

of a special duty. The Court of Appeals has:
11
  As stated prior, Defendant DOE will not address Plaintiff’s purported claims against Co-Defendant, United
Federation of Teachers.



                                                     18
               long followed the rule that an agency of government is not liable for the
               negligent performance of a governmental function unless there existed a
               special duty to the injured person, in contrast to a general duty owed to
               the public. Such a duty, we have explained -- a duty to exercise
               reasonable care toward the plaintiff -- is born of a special relationship
               between the plaintiff and the governmental entity.

McLean v. City of New York, 12 N.Y.3d 194, 199 (2009) (emphasis added) (internal citations

and quotations omitted). A special relationship such as the Court described in its McLean,

decision, can be formed in one of three ways:

               when the municipality violates a statutory duty enacted for the benefit of
               a particular class of persons; (2) when it voluntarily assumes a duty that
               generates justifiable reliance by the person who benefits from the duty;
               or (3) when the municipality assumes positive direction and control in
               the face of a known, blatant and dangerous safety violation.

Id. (citing Pelaez v. Seide, 2 N.Y.3d 186, 199-200 (2004)). None of the allegations in Plaintiff’s

Amended Complaint comport with these standards.

        Furthermore, even if Plaintiff were to actually allege a special duty and thus allege

negligence, which is not the case here, it is well settled that “[a] public employee’s discretionary

acts--meaning conduct involving the exercise of reasoned judgment-- may not result in the

municipality’s liability even when the conduct is negligent.” Lauer v. City of New York, 95

N.Y.2d 95, 99 (2000).

       For any of the above reasons, Plaintiff’s negligence claim against Defendant DOE fails.

C.     Plaintiff Fails to State a Claim of Prima Facie Tort.

       With respect to Plaintiff’s prima facie tort claim, and even disregarding the deficient

notice of claim, Plaintiff fails to establish this claim. In order to plead a prima facie tort claim, a

Plaintiff must plead (1) an intentional infliction of harm; (2) without excuse or justification and

motivated solely by malice; (3) resulting in special damages; (4) by an act that would otherwise

be lawful. See McKenzie v. Dow Jones & Co., 355 F. App'x 533, 536 (2d Cir. 2009); Burns




                                                   19
Jackson Miller Summit & Spitzer v. Lindner, 59 N.Y.2d 314, 333 (N.Y. 1983); ATI, Inc. v.

Ruder & Finn, Inc., 42 N.Y.2d 454, 458 (1977).

       Plaintiff’s Amended Complaint contains no allegations that rise to the level of malice or

disinterested malevolence. See McKenzie, 355 F. App'x at 536 (“New York courts have been

very strict in holding that a cause of action for prima facie tort will not lie unless the actions

complained of can be plausibly said to have been motivated solely by malice towards the

plaintiff.”) (emphasis added).     Instead, Plaintiff merely states, in conclusory fashion, “the

defendants’ actions constitute a prima facie tort.” See Am. Compl. ¶ 66. Plaintiff impermissibly

supports this baseless conclusion with a catchall: “Plaintiff repeats, reiterates, and realleges, each

of the allegations in the Plaintiff’s complaint.” See Am. Compl. ¶¶ 66, 67. It is well settled that

a “[p]rima facie tort should not become a 'catch-all' alternative for every cause of action which

cannot stand on its legs." McKenzie, 355 F. App'x at 536 (quoting Belsky v. Lowenthal, 405

N.Y.S.2d 62, 65 (1st Dep't 1978)). For this reason, Plaintiff’s claim of prima facie tort against

the Defendant DOE fails.

D.     The DOE Lacks Capacity to Enter into a Civil RICO Conspiracy, Therefore,
       Plaintiff’s Claim of Civil RICO Fails.

       “[A] municipality cannot form the requisite criminal intent for RICO liability.” Frooks v.

Town of Cortlandt, 997 F.Supp. 438, 457 (S.D.N.Y. 1998) (collecting cases), aff’d, 182 F.3d 899

(2d Cir. 1999). Therefore, as a matter of law, Plaintiff cannot establish that the Defendant DOE

engaged in racketeering activity actionable under RICO. See Brewer, 311 F.Supp.2d 382, 398-

399 (E.D.N.Y. 2004) (dismissing, on Rule 12(b)(6) motion, all RICO claims against the

municipality and the municipal employees in their official capacity). Accordingly, the RICO

claims must be dismissed against the Defendant DOE.




                                                  20
         Assuming, arguendo, that Plaintiff could overcome these hurdles, Plaintiff nevertheless

fails to state a civil RICO claim against the DOE. A critical element to a civil RICO claim is

proof that a racketeering enterprise exists and that each defendant has actually engaged in at least

two predicate acts in a furtherance of the criminal racketeering enterprise. See DeFalco v.

Bernas, 244 F.3d 286, 306 (2nd Cir. 2001) (“The focus of Section 1962(c) is on the individual

patterns of racketeering engaged in by a defendant…”). The RICO statute “defines ‘racketeering

activity’ as certain criminal acts under state and federal law including, among other things, mail

fraud and wire fraud . . .” Brewer, 311 F.Supp.3d at 402 (citations omitted).

         Here, Plaintiff’s Amended Complaint is completely devoid of any details concerning the

Defendant DOE’s alleged racketeering enterprise. See generally Am. Compl. Instead, the exact

nature, purpose and dimensions of the alleged enterprise are left to the reader’s imagination;

Plaintiff does not adequately plead, much less establish, what predicate acts the defendants have

engaged in, or what “racketeering activity” those acts allegedly served. See generally Am.

Compl.

         In a desperate attempt to support this weak claim, it appears, that the Plaintiff alleges the

Defendant DOE “material[ly] misrepresent[ed] and conceal[ed]… material facts… made

intentionally and/or with reckless disregard for the truth to carry out a common scheme, artifice

and fraud to unjustly enrich the Defendants, at a cost to the Plaintiff of her health, employment

and career…” See Am. Compl. ¶¶ 53, 54. Plaintiff’s vague and self-serving allegations are

woefully insufficient to state a claim, and do not even attempt to explain how any of the

unspecified challenged acts served to “unjustly enrich” either Defendant.

         Plaintiff’s conclusory allegations fail to state a claim, and her convenient use of the word

“fraud” in connection with the alleged RICO violation cannot save her. See Am. Compl. ¶ 53.



                                                  21
“Rule 9(b) of the Federal Rules of Civil Procedure requires that “In all averments of fraud…the

circumstances constituting fraud…shall be stated with particularity…” See F.R.C.P. 9(b). “To

satisfy the particularity requirement of Rule 9(b), a complaint must adequately specify the

statements it claims were false or misleading, give particulars as to the respect in which plaintiff

contends the statements were fraudulent, state when and where the statements were made, and

identify those responsible for the statements.” Cosmas v. Hassett, 886 F.2d 8, 11 (2d Cir. 1989).

Plaintiff simply cannot satisfy this standard with conclusory allegations.        See Global Vlie

Limited v. Great Central Exploration, 288 F. Supp. 2d 473, 478 (S.D.N.Y. 2003). The Second

Circuit has noted that Rule 9(b) must be construed strictly “in order to minimize strike suits, to

protect defendants…from harm to their reputation resulting from ungrounded actions, and to

give defendants notice of the precise conduct in issue.” Billard v. Rockwell International, 683

F.2d 51, 57 (2d Cir. 1982).

       In the context of civil RICO, Plaintiff is required to provide specifics, including the

method and manner in which the fraud was committed, concerning how each and every

individual defendant engaged in an alleged fraudulent act or contributed to a fraudulent scheme.

See Frooks, 997 F.Supp. 438, 457-458 (S.D.N.Y. 1998).              As outlined above, Plaintiff’s

allegations fail to meet this standard. Moreover, “the mere assertion that fraudulent statements

were made, without more, is wholly insufficient to support a claim of fraud.” Id., quoting Segal

v. Gordon, 467 F.2d 602, 608 (2d Cir. 1972). Therefore, Plaintiff’s vague allegations are simply

insufficient to support her RICO claims.




                                                 22
E.      Plaintiff Fails to State a Viable Claim for Age Discrimination under the New York
        State Human Rights Law and New York City Human Rights Law.

        As noted above, Plaintiff’s SHRL and CHRL claims fail because Plaintiff did not identify

such claims in a timely notice of claim. See Educ. Law § 3813(1); Gen. Mun. Law § 50-e. See

also Plaintiff’s Notice of Claim, Exh. “G.” As set forth below, even beyond that deficiency,

these claims fail.

        Under the SHRL and the CHRL, age discrimination in employment is, of course, illegal.

See New York Executive Law § 296(1)(a); New York City Administrative Code § 8-107(a). The

standard for evaluating discrimination claims under Title VII and the SHRL are identical. See

Henvill v. Metro. Transp. Auth., 2017 N.Y. Slip Op 31559[U], *15 (Sup. Ct., N.Y. County

2017)(citing Kelly v. Howard I. Shapiro & Assoc. Consulting Eng’rs, P.C., 716 F.3d 10, 14 (2d

Cir. 2013)); see also Marcus v. Leviton Mfg. Co., 661 F. App’x 29, 33 (2d Cir. 2016)(summary

order)(standards identical under ADEA and NYSHRL).

        A prima facie case of discrimination requires “(1) membership in a protected group; (2)

qualification for the job in question; (3) an adverse employment action; and (4) circumstances

that support an inference of discrimination.” See Hedges v. Town of Madison, 456 F. App’x 22,

23 (2d Cir. 2012). While Plaintiff need not plead a prima facie case to withstand a motion to

dismiss, she must still set out a plausible claim for relief under the United States Supreme

Court’s decisions in Twombly and Iqbal. See id.; see also Kairam v. W. Side GI, L.L.C., No. 19-

447-cv, 2019 U.S. App. LEXIS 36348, at *6 (2d Cir. Dec. 9, 2019)(summary order). In addition,

a complaint still must give “plausible support to a minimal inference of discriminatory

motivation.” See Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015).

        Under the CHRL, the analysis is whether the plaintiff has been treated less well than

other employees because of a protected characteristic. See Williams v. NY City Hous. Auth., 61


                                               23
A.D.3d 62, 78 (1st Dep’t 2009). Even under the more permissive pleading standards of the

CHRL, the plaintiff must adequately plead that the adverse employment action was caused at

least in part by discriminatory motives. See Ortiz v. Std. & Poor’s, No. 10 Civ. 8490 (NRB),

2011 U.S. Dist. LEXIS 99122, at *15-16 (S.D.N.Y. Aug. 26, 2011). Where a Plaintiff fails to

meet this threshold she fails to state a claim under both the CHRL and SHRL. See id.

       Here, Plaintiff does not allege any basis to infer she was subject to discrimination on the

basis of her age. Plaintiff’s Amended Complaint is completely devoid of any factual allegations

that any action was taken against Plaintiff because of a protected characteristic. See generally

Am. Compl. Instead, the Amended Complaint states, in conclusory fashion, “[t]he defendants’

actions unlawfully discriminated against the Plaintiff and subjected her to harm for no lawful

reason other than the reckless collusion as a result of her age and seniority.” See Am. Compl. ¶

59. In effect – indeed, in her own words -- Plaintiff relies on nothing more than the conclusory

allegation that she was subject to discrimination. See Robbins v City of NY, 2017 NY Slip Op

32422[U], *3 [Sup Ct, Queens County 2017])(“This remains a classically deficient case of a

plaintiff alleging ‘nothing more than the recitation of a false syllogism: (1) I am (insert name of a

protected class); (2) something bad happened to me at work; (3) therefore, it happened to me

because I am (insert name of protected class”) (citing and quoting Bermudez v. City of N.Y.,

783 F. Supp. 2d 560, 581 (S.D.N.Y. 2011)). Plaintiff alleges no words or conduct on the part of

the Defendant DOE to indicate a bias with respect to her age, nor does Plaintiff offer any factual

support suggesting there was a similarly situated younger, individual who engaged in similar

conduct, or who had similar performance issues, and was treated differently. See generally Am.

Compl. As a result, Plaintiff fails to state a viable claim under the SHRL, or CHRL. Therefore,

all of Plaintiff’s discrimination claims should be dismissed.



                                                 24
         Furthermore, Plaintiff should not be entitled a further opportunity to amend. It is well

settled that leave to amend should not be afforded when “[previous permission to amend] failed

to cure deficiencies.” See Jenkins v. Sea-Land Serv., 1994 U.S. Dist. LEXIS 11477, at *12

(S.D.N.Y. Aug. 17, 1994). Here, Plaintiff amended her previous complaint; however, as stated in

depth above, she nevertheless failed to raise any cognizable claims against Defendant DOE with

necessary particularity. See generally Am. Compl. Therefore, Plaintiff’s claims should be

dismissed with prejudice.

                                      CONCLUSION

For the above reasons, Defendant DOE respectfully requests that its motion to dismiss be

granted, that Plaintiff’s Amended Complaint be dismissed with prejudice, that the relief

requested be denied, that judgment be entered for Defendant DOE, and that Defendant DOE be

granted costs, fees, and disbursements together with such other and further relief as the Court

deems just and proper.

Dated:          New York, New York
                April 29, 2020

                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the
                                                        City of New York
                                                     Attorney for Defendant DOE
                                                     100 Church Street, Room 2-109e
                                                     New York, New York 10007-0261
                                                     (212) 356-4083




                                             By:                             /s/
                                                                 Kimberly E. Wilkens
                                                           Assistant Corporation Counsel




                                                25
